—Proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the Westchester County Department of Planning, dated February 23, 1998, which, after a hearing, terminated the petitioner’s assistance from the Section 8 Housing Assistance Program {see, 42 USC § 1437f [b] [1]).
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The record contains substantial evidence to support the respondents’ determination discontinuing the petitioner’s Section 8 benefits (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231; Langton v Rutkoske, 252 AD2d 504). In addition, the notice of termination adequately apprised the petitioner of the violations upon which her termination from the program was based (see, Matter of Chase v Binghamton Hous. Auth., 91 AD2d 1147; Matter of Colon v Blum, 81 AD2d 637). Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.